DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 22 is amended. Claims 25, 31-34 & 36-39 are cancelled. Claims 13-24, 26-30 and 35 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claims 13 & 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. AS noted in the updated rejection below, the subject matter of claims 13-24, 26-29 & 35 is found to be obvious over the combined teachings of Buckley, Kumar and Takezawa with the subject matter of claim 30 found to be obvious further in view of Kawasaki.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-24, 26-29 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 2009/0263707 A1) in view of Takezawa (US 2013/0302688 A1) and Kumar (US 2012/0028105 A1).
Regarding claims 13-20, 22-24, 26-29 & 35, Buckley teaches a lithium ion battery, having a prismatic or cylindrical shape with wound or stacked electrodes ([0016] & [0054]-[0056]), comprising:											a positive electrode comprising a lithium metal oxide such as lithium cobalt oxide ([0018]), having a loading from 20 mg/cm2 to 50 mg/cm2 and a density of active material from 3.0 g/cc to 3.5 g/cc ([0050] & [0059]) which overlap with the presently claimed ranges,			a negative electrode comprising a silicon based active material ([0046]-[0047]),			a separator between the positive electrode and a negative electrode ([0005]),			an electrolyte comprising lithium ions ([0022]).							However, Buckley is silent as to (i) supplemental lithium, wherein the supplemental lithium is present in an amount to compensate for 110% and at most 170% of the negative electrode first cycle irreversible capacity loss, wherein the lithium ion battery has a balance of negative electrode capacity relative to the sum of the positive electrode capacity and supplemental lithium from 0.8 to 1.5 (claim 13) and from 0.9 to 1.4 (claim 22); (ii) the negative electrode having an active material loading from 1.5 mg/cm2 to 8 mg/cm2 and a density from 0.5 g/cc to 2.0 g/cc; and (iii) the claimed properties including: the silicon based active material having generally having a specific capacity from 800 mAh/g to 2500 mAh/g (claims 13, 15 & 22) and from 800 mAh/g to 2500 mAh/g (claims 17 & 24) at a rate of C/3 when cycled from 1.5 V to 0.005 V against lithium; the battery exhibiting a volumetric energy density of at least 550 Wh/l (claim 13), at least 525 Wh/l (claim 22) and at least 600 Wh/l (claim 18) at a rate of C/10 discharged from 4.35V to 2.75V and wherein the lithium ion battery has a 150th cycle discharge capacity at a discharge rate of C/3 discharged from 4.35V to 2.75V that is at least 70% of the 5th cycle discharge capacity at a discharge rate of C/3 discharged from 4.35V to 2.75V (claims 13, 19 & 22) and can have a 400th cycle discharge capacity at a discharge rate of C/3 discharged from 4.35V to 2.75V that is at least 70% of the 5th cycle discharge capacity at a discharge rate of C/3 discharged from 4.35V to 2.75V (claim 27) .						Takezawa teaches a lithium-ion battery comprising a positive electrode, a negative electrode, a separator placed between the positive and negative electrode and a supplemental lithium being provided to compensate for at least 110% and at most 200% of the irreversible capacity loss of the negative electrode (Abstract & [0144]-[0145]).					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use an amount of supplemental lithium to compensate for between 110% and 200% of the first cycle irreversible capacity loss of the negative electrode in order to effectively reduce the influence of the rise of the negative electrode potential on the positive electrode potential while reducing the possibility of providing a sufficiently large battery capacity as taught by Takezawa ([0144]-[0145]). “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I. “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).													Kumar teaches a lithium ion battery comprising a negative electrode including compositions as described in Ser. No. 13/108,708 to Deng et al. entitled: "Silicon Oxide Based High Capacity Anode Materials for Lithium Ion Batteries” which is incorporated by reference ([0065]). Deng teaches a negative electrode active material comprising a silicon suboxide-carbon composite ([0038]-[0039], [0096]-[0097] & [0100]). Deng also teaches the inclusion of supplemental lithium in an amount to compensate for all, or 100%, of the negative electrode first cycle irreversible capacity loss ([0044] & [0138]). Deng further teaches a negative active material loading ranging from 2.25 mg/cm2 to 3.29 mg/cm2 although a negative active material loading of greater than 2 mg/cm2 is broadly taught (Fig. 13; [0023] & [0104]) and a negative active material density of at least about 0.6 g/cc ([0104]) with exemplary embodiments using densities of 1.9 and 2.0 g/cc (Table 3B). In certain embodiments, the negative electrode further comprises an electrically conductive agent such as carbon nanofibers ([0100] & [0112]). Deng also teaches that significant improvements specific capacity and the cycling properties of the battery can be attained with the addition of halogenated carbonates such as fluoroethylene carbonate to the electrolyte ([0076]). Kumar further teaches a lithium ion battery including supplemental lithium as described in U.S. patent application Ser. No. 12/938,073 to Amiruddin et al. entitled: "Lithium Ion Batteries with Supplemental Lithium", which is incorporated by reference ([0050]). Amiruddin teaches the balance of the negative electrode active material relative to the sum of the positive electrode capacity and supplemental lithium ranging from about 0.65 to about 1.1 ([0125] & [0153]-[0156]) which overlaps with the claimed ranges of about 0.8 to 1.5 (claim 13) and about 0.9 to 1.4 (claim 22).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ the negative electrode described in Deng and incorporated by reference into Kumar, because it provides a high capacity and structural stability to the expanding and contracting silicon oxide during silicon oxide-lithium intercalation/alloying and corresponding release of lithium as taught by Deng ([0103]-[0104]). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a balance of the negative electrode active material relative to the sum of the positive electrode capacity and supplemental lithium from 0.7 to 0.97 because while balance of the negative electrode active material relative to the sum of the positive electrode capacity and supplemental lithium of greater than 1.0 can result in plating of lithium in the negative electrode, evidence indicates that lithium is consumed with cycling so a modest amount of initial lithium that may plate in the negative electrode may be consumed prior to dendrite formation while improving cycling performance as taught by Amiruddin ([0125] & [0154]-[0156]). Moreover, as noted above, the addition of fluoroethylene carbonate in the electrolyte when using a silicon-based active material in the negative electrode results in significant improvements in specific capacity and cycling properties of the battery. The fluoroethylene carbonate is contained in the electrolyte in amount of about 1 volume percent to about 35 volume percent halogenated carbonate, in further embodiments from about 2 volume percent to about 30 volume percent and in other embodiments from about 3 volume percent to about 25 volume percent halogenated carbonate based on the total volume of the electrolyte ([0076]). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the amount of fluoroethylene carbonate in the electrolyte as a result effective variable from the viewpoint of optimizing the capacity and cycling properties of the battery as taught by Deng ([0076]). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).						While Buckley is silent as to the lithium ion battery having a volume from 500mm3 to 100,000mm3, Buckley notes that the disclosed prismatic cells can come in various sizes that can be custom-made to meet different size and energy demands ([0057]). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to select a battery volume as an obvious matter of design choice to meet specific size and energy demands. “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. See MPEP 2144.04 VI (A).									As to the claimed properties recited in (iii) above, Buckley as modified by Kumar and Takezawa teaches substantially the same lithium ion battery as instantly claimed in claims 13-14, 16, 20, 22-23, 28 & 35. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Thus, one of ordinary skill in the art, at the time of the invention, would expect the lithium ion battery of Buckley as modified by Takezawa and Kumar to inherently possess the instantly claimed properties in (iii).
Regarding claim 21, Buckley as modified by Takezawa and Kumar teaches the lithium ion battery of claim 13, wherein the battery has a prismatic shape ([0056]-[0057]) but is silent as to a battery volume from 1000mm3 to 50,000mm3 and a stack with 7 to 16 layers of positive electrode.													As noted above, Buckley teaches that prismatic cells can come in various sizes that can be custom-made to meet different size and energy demands ([0057]). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to select a battery volume as an obvious matter of design choice to meet specific size and energy demands. “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. See MPEP 2144.04 VI (A).									Furthermore, while Buckley, Takezawa and Kumar do not explicitly teach a stack with 7 to 16 layers of positive electrode, one of ordinary skill in the art readily understands that the number of layers of positive electrodes (as well as the number of corresponding layers of negative electrodes) affects the total amount of energy the battery is capable of producing. Kumar teaches thirty one to thirty seven layers of positive electrode being preferable in a battery for vehicle application ([0006]-[0007] & [0056]). However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to select a specific number or range of possible values for the number of layers of positive electrode as an obvious matter of design choice to meet specific size and energy demands for a battery. For instance, in a cellphone or computer, which requires less energy than a vehicle, one skilled in the art would look to reducing the number of positive electrodes (as well as negative electrodes) in a battery stack for batteries with reduced energy demands. Thus, the number of layers of positive electrode is result effective variable which directly affects to total energy that can be delivered by the battery.  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 2009/0263707 A1), Takezawa (US 2013/0302688 A1) and Kumar (US 2012/0028105 A1), as applied to claims 13-24, 26-29 & 35 above, and further in view of Kawasaki (US 2013/0122353 A1).
Regarding claim 30, Buckley as modified by Takezawa and Kumar teaches the lithium ion battery of claim 22 but is silent as to the negative electrode further comprising from 12 wt% to 70 wt% graphitic carbon active material relative to the total active material weight.			Kawasaki teaches a negative electrode for a lithium ion battery comprising a physical blend of a silicon based active material comprising SiOx (0.1 ≤ x ≤ 1.9) and a distinct graphitic carbon active material with the graphitic carbon material preferably being about 2 wt% to about 30 wt% of the active material of the negative electrode ([0035]-[0040], [0043], [0046]-[0048] & Table 1, Examples 43-47). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. 			It would have been obvious to one of ordinary skill in the art, at the time of the invention to use a negative electrode active material as taught by Kawasaki, which is simply a physical blend of the components of Deng’s negative electrode active materials, in order to improve high temperature cycle characteristics of the battery ([0028] & Table 1). Thus, from the teachings of Kawasaki, it would have been obvious to one of ordinary skill in the art to use the negative electrode active material of Kawasaki in the negative electrode of Buckley in order to improve high temperature cycle characteristics of the battery.						Moreover, Buckley as modified by Kumar, Takezawa and Kawasaki teaches substantially the same lithium ion battery as instantly claimed in claim 30. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Thus, one of ordinary skill in the art, at the time of the invention, would expect the lithium ion battery of Buckley as modified by Takezawa, Kumar and Kawasaki to inherently possess the instantly claimed properties (i.e a 300th cycle discharge capacity at a discharge rate of C/3 discharged from 4.35V to 2.75V that is at least 70% of the 5th cycle discharge capacity at a discharge rate of C/3 discharged from 4.35V to 2.75V).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727